DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 6/24/2022 is acknowledged.  In summary, the traversal is on the ground(s) that Applicant disagrees with the Examiner assertion that the groups lack unity a posteriori as JP’660 does not reasonably disclose or suggest the electrical compositions and/or devices recited in the pending claims.  This is not found persuasive because the distinct groups identified by the Examiner have a special technical feature of a composition comprising water and  hyaluronic acid and this is taught by JP’660 and Applicant has not explained how the JP’660 reference fails to reasonable disclose hyaluronic acid and water, therefore as the special technical feature does not make a contribution over the prior art, restriction is proper.  It is also noted that the rejections below provide further evidence of lack unity, a posteriori.  Regarding claim 14, while this is dependent from claim 1, claim 1 does not avoid the prior art as the requirement of unity of invention is broken, thus restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "sensors" in relation to measuring a safety range.  There is insufficient antecedent basis for this limitation in the claim as previous claims do not require a sensor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1908491, cited on the 3/17/2020 IDS.
EP’491 discloses a device for electroporation and its use [0001].  EP’491 teaches that in electroporation, substances are introduced into the skin or into other cells, reading on biological subject [0002].  EP’491 teaches the device for electroporation comprising a voltage source and at least one electrode for applying current pulses. It applies current pulses in a manner which generates at least one opening pulse and at least one maintenance pulse, the opening pulse having the effect of closing pores and/or opening pores and the maintenance pulse has the effect of keeping the pores and/or micropores open (EP’491 – claim 1), this reads on “electrical method…applying a selected pulsatile current stimulus, from any device, comprising at least one electrode for a duration sufficient to transdermally deliver substances.”.
EP’491 teaches that the device is suitable for introducing pharmacologically active substances or cosmetics into the skin, such as hyaluronic acid (HA, selected from a finite number of options) [0059]. 
EP’491 teaches that in order to increase the effectiveness of the electroporation, at least one maintenance pulse is applied after the opening pulse.  The maintenance pulse has the function of keeping the pore or micropore that has been created open once it has been opened, so that as much substance as possible can be introduced into the skin, reading on “transporting different rates of HA…selected current mode.” [0039-0040].
Regarding claims 2-3: EP’491 teaches that opening pulse preferably has a voltage that is suitable for opening existing pores and/or creating micropores that allow substances to be transported into the skin.  The range from 5-220V, 15-80V are preferred, which overlap with the claimed “below 500V” and “higher than 20V” [0023-0024].The applied voltages should not lead to any damage to the skin in connection with the current intensity [0025].
Regarding claim 4: EP’491 teaches the duration of the pulse is variable and can be freely selected, for examples it can range from 50nm to 150ms, so long as the pulse width is sufficient to cause the pores or micropore to open [0027-0029]. 
Regarding claim 5: EP’491 teaches pulse width intervals of 10µs to 20s, but this can be freely selected and depends on the duration for which an opened pores remains open [0035 and 0037].
Regarding claim 6: EP’491 teaches that 2, 3, 4 or 5-10 opening pulses can be applied, depending on how much substance is to be introduced into skin [0030], reading on transporting different rate of HA into the skin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1908491, cited on the 3/17/2020 IDS.
EP’491 discloses a device for electroporation and its use [0001].  EP’491 teaches that in electroporation, substances are introduced into the skin or into other cells, reading on biological subject [0002].  EP’491 teaches the device for electroporation comprising a voltage source and at least one electrode for applying current pulses. It applies current pulses in a manner which generate at least one opening pulse and at least one maintenance pulse, the opening pulse having the effect of closing pores and/or micropores open and the maintenance pulse has the effect of keeping the pores and/or micropores open (EP’491 – claim 1), this reads on “electrical method…applying a selected pulsatile current stimulus, from any device, comprising at least one electrode for a duration sufficient to transdermally delivery substances.”.
EP’491 teaches that the device is suitable for introducing pharmacologically active substances or cosmetics into the skin, such as hyaluronic acid (HA, selected from a finite number of options) [0059]. 
EP’491 teaches that in order to increase the effectiveness of the electroporation, at least one maintenance pulse is applied after the opening pulse.  The maintenance pulse has the function of keeping the pore or micropore that has been created open once it has been opened, so that as much substance as possible can be introduced into the skin, reading on “transporting different rates of HA…selected current mode.” [0039-0040].
Regarding claims 2-3: EP’491 teaches that opening pulse preferably has a voltage that is suitable for opening existing pores and/or creating micropores that allow substances to be transported into the skin.  The range from 5-220V, 15-80V are preferred, which overlap with the claimed “below 500V” and “higher than 20V” [0023-0024].The applied voltages should not lead to any damage to the skin in connection with the current intensity [0025].
Regarding claim 4: EP’491 teaches the duration of the pulse is variable and can be freely selected, for examples it can range from 50nm to 150ms, so long as the pulse width is sufficient to cause the pores or micropore to open [0027-0029] ,which overlaps with the claimed ranges, however, it would have also been prima facie obvious to optimize the duration of pulses to obtain a desired effect.
Regarding claim 5: EP’491 teaches pulse width intervals of 10µs to 20s, but this can be freely selected and depends on the duration for which an opened pores remains open [0035 and 0037] ,which overlaps with the claimed ranges, however, it would have also been prima facie obvious to optimize the time used to obtain a desired effect.
Regarding claim 6: EP’491 teaches that 2, 3, 4 or 5-10 opening pulses can be applies, depending on how much substance is to be introduced into skin [0030], reading on transporting different rate of HA into the skin, which overlaps with the claimed ranges, however, it would have also been prima facie obvious to optimize the number of pulses used to obtain a desired effect.

Claim(s) 1-6 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1908491, as applied to claims 1-6 above, and further in view of Adachi (US 2004/0071765), Bukshpan (US 2009/0221985) and Dev (US 2004/0092860), as evidenced by Meghana (Eur. Phys. J. Spec. Top. (2021) 230:1415–1425).
EP’941 teaches the limitations of instant claims 1-6, however, EP’491 does not teach the step of further applying iontophoresis to a subject nor teaches the electroporation stimulus pulse current to be generated using a waveform of instant claim 7.
Adachi teaches a device for iontophoresis (Abs) which administers at least one active ingredient to partially ionized skin or mucosa.  The direct current is generated from a power source and the average current density is 0.5mA/cm2 or less.  Adachi teaches that changing the current value during energizing enables control of the absorption rate [0126 and 0130].
Bukshpan discloses a system for iontophoretic transdermal delivery of non-peptidic polymeric cosmetics (Abs).  Bukshpan teaches the iontophoresis delivery device to comprise a power source for generation of an electrical current and two electrode assemblies that, when adhering to the skin of a subject, will pass a generated electrical current through the subject's skin. In the presence of the electrical current, the passage of an active ingredient from an agent reservoir through the skin is enhanced. Bukshpan teaches that the rate of transdermal delivery of an active ingredient can be controlled by appropriate selection of a patch design, including the selection of the contents of the agent reservoir and electrolyte reservoir, the surface area of the patch, and by the strength of the generated electrical current [0066].
Bukshpan teaches that the non-peptidic cosmetic/therapeutic agent can be hyaluronic acid [0016].
Regarding claim 9: Bukshpan teaches that the iontophoresis device is placed on a patients skin, a current in the range of 50µA-20mA is applied over a time period that ranges from 1microsecond to 1day [0079].
Dev teaches the use of pulsed electric fields to deliver therapeutic agents into cells of skin and muscle for local and systemic treatment (Abs).  Dev teaches that depending on the nature of the therapeutic agent, the desired depth of penetration, the target tissue type, and the like, it may be desirable to conduct electroporation in combination with other electrically-based treatment modalities. Electropulsing conducted substantially contemporaneously with iontophoresis (IPH), can produce a greater therapeutic effect than either applying the pulse or iontophoresis alone [0083].
Dev teaches that the waveform of the electrical signal provided by the pulse generator for electroporation can be an exponentially decaying pulse, a square pulse, a unipolar oscillating pulse train, a bipolar oscillating pulse train, or a combination of any of these forms. The pulse length can be about 10 us to about 100 ms. There can be any desired number of pulses, typically one to 100 pulses per Second. The wait between pulses Sets can be any desired time, Such as one Second. The waveform, electric field strength and pulse duration may also depend upon the type of cells and the type of molecules that are to enter the cells via electroporation. Each pulse wave form has particular advantages, square wave form pulses provide increased efficiencies in transporting compounds into the cells in comparison to exponential decay wave form pulses, and the ease of optimization over a broad range of voltages. Square wave pulse is preferred [0113].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of EP’941 with those of Adachi, Bikshpan and Dev.  One of skill in the art would have been motivated to include in the method of use of EP’941 a further step of iontophoresis as Dev teaches that the combined use of electroporation and iontophoresis can produce a greater therapeutic effect than either applying the pulse or iontophoresis alone. One of skill in the art would have been further motivated to use direct current having a current density of 0.5mA/cm2 or less (reading on instant claim 8) as taught by Adachi for a time period that ranges from 1microsecond to 1day as taught by Bukshapan as its prima facie obvious to combine a known technique to a known device to achieve predictable result, furthermore, it would have been obvious to optimize the density as Adachi teaches that doing this can control the absorption rate of the drug.  Regarding claim 7, it would have been prima facie obvious to use a square waveform as Dev teaches squarewave form pulses provide increased efficiencies in transporting compounds into the cells. As evidenced by Megnana, square waves are non-sinusoidal waveforms (Abs).
One of skill in the art would have a reasonable expectation of success as Dev teaches that electroporation and iontophoresis can be combined and Bukshpan teaches that iontophoresis can be effectively be used to promote transdermal absorption on hyaluronic acid and EP’941 teaches that square pulses can be used.

Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1908491, as applied to claims 1-6 above, and further in view of Falk (WO98/52613), cited on the 3/17/2020 IDS.
EP’941 teaches the limitations of instant claims 1-6, however, EP’491 does not teach the amounts of hyaluronic acid present in the composition, nor teaches the Mw of instant claim 11.
Falk discloses a method of administering hyaluronic acid in combination with electrical assisted delivery methods, such as electroporation (Abs). 
Falk teaches that hyaluronic acid and salts thereof maybe utilized at varying doses, 10-1000mg/70kg person with optimize doses tending to range between 50-350mg/70Lg individual. As there is no toxicity, the hyaluronic acid can be administered in a dose excess without any adverse side effects (Pg. 28).  Falk teaches that the hyaluronic acid can be administered in combination with drugs and the effective dosage amounts of the form of hyaluronic acid to facilitate or cause the transport of the drug into the skin.  The dosage amounts applicable will depend on the surface area of the skin and/or exposed tissue in which the condition or disease exists.  Preferred forms of hyaluronic acid have molecular weights less than about 750,000 Daltons, for examples 150,000 to about 225,000 Daltons, which overlaps with the claimed 1 Da to 4000kDa (Pg. 53).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of EP’941 with the teachings of Falk. One of skill in the art would have been motivated to apply the method of electroporation of EP’491 with the composition of Falk as EP’491 teaches that this method/use are suitable for introducing substances, such as hyaluronic acid, into the skin, and Falk teaches that electrical assisted delivery methods like electroporation are suitable for use.
While Falk does not teach the percentage of hyaluronic acid in the composition, it is the Examiner’s position that because Falk is clear that the amounts of hyaluronic acid used can be varied the instant different in concentration would not support the patentability of the claimed invention unless there is evidence indicating such concentration to be critical.  MPEP 2144.05(II)(A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1908491, Adachi (US 2004/0071765), Bukshpan (US 2009/0221985) and Dev (US 2004/0092860), as evidenced by Meghana (Eur. Phys. J. Spec. Top. (2021) 230:1415–1425), as applied to claims 1-9 above, and further in view of RU2286809, machine translation provided.
The above references make obvious the limitations of instant claims 1-9, however, they do not teach the extra steps recited by instant claim 12.
It is noted that Adachi teaches that the composition for use along with iontophoresis has a ph adjusted at 4-9, therefore, it would have been prima facie obvious to ensure the composition being use in the method has a pH ranging from 4-9 as measured as Adachi teaches this to be a suitable pH for use when administering active through the skin.
EP’491also teaches that the applied voltages should preferably not lead to any damage to the skin in connection with the current intensity.  
RU’809 when describing Fig.4 teaches the use of iontophoresis and teaches a device comprising a current sensor which serves to ensure a safe upper limit of the treating current.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with the teachings of RU’809 and modify the device of electroporation and iontophoresis used to have a sensor which ensures that a safe amount/degree of current is being administered to the subject such that no damage to the skin occurs.  One of skill in the art would have a reasonable expectation of success as EP’491 teaches that the voltage used should not lead to any skin damage and RU’809 teaches sensors which monitor this safety limit.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613